Citation Nr: 0621815	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04- 29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, to include spondylosis of the lumbosacral 
spine.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 until 
September 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  All 
VA notice requirements under the VCAA have not been satisfied 
and further development is required for the reasons set forth 
below.  

The Board acknowledges the decision in Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006) in which the Court 
concluded VA must notify a claimant of the evidence and 
information that is necessary to reopen a claim.  More 
specifically, the decision states the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The veteran is not prejudiced if the 
claim to reopen is granted.  However, if there is 
insufficient evidence to reopen the veteran's claim, the 
notice requirements under the VCAA may not have been 
satisfied.  Therefore, the Board will first determine whether 
there is sufficient evidence to reopen the veteran's claim.  
Should insufficient evidence be of record to reopen the 
claim, the Board must then consider whether the VCAA 
requirements set for in Kent v. Nicholson have been 
satisfied.

The veteran contends that he suffers from a back disability 
and bilateral pes planus.  A decision by the RO denying 
service connection for the disabilities was rendered in 
December 1990.  The veteran failed to perfect an appeal and 
the decision became final.  However, pursuant to the 
principles set forth in Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006), the veteran was not properly 
notified of what specific materials he needed to submit in 
order to successfully reopen a claim for service connection.  
Because such notice is essential in order for the veteran to 
reopen his claim for service connection, further development 
is required.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006).  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to reopen his service connection 
claims for spondylosis of the lumbosacral 
spine and bilateral pes planus.  
Specifically the letter should describe 
what evidence would be necessary to 
substantiate the elements required to 
establish service connection that were 
found insufficient in the previous denial.

2.  If any evidence is received, in 
response to the above action or otherwise, 
then readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



